Citation Nr: 1548882	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an effective date earlier than May 1, 2013 for the dependency benefits for spouse, Carol A. Robison.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD)/degenerative joint disease (DJD), status post lumbar spine fusion, to include the propriety of the reduction from 40 percent, effective April 19, 2013.

5.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, August 1986 to August 1989, August 1990 to June 1991 and from February 2003 to July 2004.  He had additional periods of Reserves service throughout.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 (reduction of lumbar spine from 40 to 20 percent) and July 2014 (cervical spine, hearing loss, and TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his May 2014 substantive appeal, VA Form 9, the Veteran requested a Board hearing in Washington, D.C.  He was then provided with a hearing request form explaining his hearing options, and two weeks later requested a Board videoconference hearing.  In August 2014 and March 2015, the Veteran reiterated his request for a Board videoconference hearing regarding his issues on appeal.  The Veteran has not yet received a Board hearing regarding his issues on appeal.  There is no indication he withdrew his requests for a hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, to address the issues on appeal.  The hearing must be scheduled in accordance with applicable procedures and notify the Veteran and his representative of the date and time thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




